Citation Nr: 0518924	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
arm shell fragment wound, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

A review of the claims file shows that a July 1989 rating 
decision denied entitlement to service connection for carpal 
tunnel syndrome.  Since then the veteran has raised a claim 
of entitlement to service connection for a right hand 
neurological disorder secondary to his service connected 
shell fragment wound in various statements presented to VA 
including a March 2004 statement.  In the aforementioned 
March 2004 statement the veteran also raised a claim of 
entitlement to special monthly compensation, apparently for 
the loss of use of the right arm.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

Residuals of a right arm shell fragment wound with impaired 
pronation and supination are not manifested by right forearm 
flexion limited to 45 degrees or forearm extension limited to 
110 degrees.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for residuals of a right arm shell fragment wound with 
impaired pronation and supination.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In November 2001 and March 2004 letters, VA notified the 
claimant what was required to award an increased rating, what 
actions VA had undertaken, and what action he needed to 
undertake, to include submitting authorizations to permit VA 
to secure pertinent records.  In the June 2004 statement of 
the case and the March 2004 letter, the veteran was notified 
of the laws and regulations governing his claim.  Therefore, 
the duty to notify the appellant of the necessary evidence 
and of his responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after the veteran notified VA 
that he received all of his treatment from the Syracuse VA 
Medical Center, the RO thereafter obtained and associated 
these records with the claims file.  The RO also obtained and 
associated with the record his treatment records from the 
Albany VA Medical Center, Central Diagnostic Imaging, and the 
New York State Home for Veterans and Dependents.  In 
addition, the veteran was afforded VA examinations in April 
2003 and October 2003 to obtain medical opinion evidence as 
to the current severity of his service connected disability.  

The veteran, in July 2001, filed with the RO an authorization 
to obtain his treatment records from Norwich General 
Hospital.  His treatment records from this facility are not 
part of the record.  Nonetheless, the Board finds that VA 
adjudication of his claim may go forward without requesting 
these records because the veteran was thereafter afforded two 
VA examinations and neither examination report nor the 
voluminous treatment records already associated with the 
claims file contain any competent evidence that the right arm 
shell fragment wound caused right forearm flexion to be 
limited to 45 degrees, extension to be limited to 110 
degrees, a nonunion of the radius and ulna, a flail joint, 
frequent periods of hospitalization, or marked interference 
with employment.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his right arm shell fragment wound 
residuals that warrant an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain reported by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

A May 1948 rating decision recharacterized the veteran's 
service connected shell fragment wound as residuals of a 
gunshot wound to the right arm with impairment of supination 
and pronation, and rated the disorder as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Because the veteran's right hand is his major hand, see April 
2003 VA examination, he is already receiving the maximum 
rating possible under all of the potentially applicable 
rating criteria, to include the rating criteria for muscle 
injuries, save for 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 
5206, 5207, and 5209.  Significantly, however, VA 
examinations in April and October 2003 show that he is able 
to demonstrate some right arm motion.  Hence, as ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury, or surgical procedure, Lewis v. Derwinski, 
3 Vet. App. 259 (1992), it follows that an increased 
evaluation is not in order under 38 C.F.R. § 4.71a, 
Diagnostic Code 5205.  Likewise, because these examinations 
showed no evidence of flail joint, i.e., a joint that 
exhibits abnormal or paradoxical mobility, Dorland's 
Illustrated Medical Dictionary, 673 (28th ed. 1994), or 
evidence of a nonunion of the radius and ulna, an increased 
evaluation is not in order under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5209, 5210.  

Finally, while a 50 percent rating is warranted if right arm 
shell fragment wound residuals limit forearm flexion to 45 
degrees, or forearm extension to 110 degrees, because VA 
examination reports from April and October 2003 showed at 
least 70 degrees of flexion, and extension to at least 50 
degrees, an increased rating under either Diagnostic Code 
5206 or 5207 is not in order.  38 C.F.R. § 4.71a.

As to pain on use, the Board notes that medical records show 
his periodic complaints and/or treatment for right arm pain.  
Moreover, at all of the VA examinations the veteran reported 
a history of right arm pain since his injury.  However, none 
of the VA examiners noted that the wound was manifested by 
tenderness to palpation, disuse atrophy, or incoordination on 
use.  In addition, the April 2003 VA examiner reported that 
his grip strength was 4/5.  The October 2003 muscle and scars 
VA examiner opined that the veteran was able to flex and 
extend his right elbow minimally against resistance and 
muscle strength in the forearm was 3/5.  The October 2003 VA 
spine examiner reported that hand grip strength was 2/5 
bilaterally, right elbow flexion and extension strength was 
3/5, and forearm pronation and supination strength was 2/5.  
The April 2003 VA examiner opined that the injury only gave 
the veteran a "moderate" amount of physical impairment and 
he did not take any pain medication.  Therefore, even when 
considering functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, that the 
veteran's functional losses do not equate to the debility 
contemplated by the 50 percent rating for limitation of 
motion under either Diagnostic Code 5206 or Diagnostic 
Code 5207.  38 C.F.R. § 4.71a.

The appeal is denied.

Conclusion

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative statements to 
the RO, as well as those statements made to VA examiners.  
The Board recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the veteran's 
disability are not probative because laypersons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns greater 
weight to the objective medical evidence of record as 
outlined above.  

Based on the veteran's written statements to the RO and 
statements to VA examiners, that his shell fragment wound to 
the right arm prevented him from obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The evidence, however, does not 
objectively show that right arm shell fragment wound 
residuals present an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that his shell fragment wound has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2004) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board acknowledges that the appellant's disability 
adversely affects his ability to live life to the fullest.  
Still, the assignment of a compensable rating in itself is an 
acknowledgement that the disorder affects his capabilities.  
VanHoose v. Brown, 4 Vet. App. 361 (1993).  Of course, should 
the veteran's symptoms increase even further he should file a 
new claim.  His disability will then be evaluated based on 
the evidence available at that time.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for right arm shell 
fragment wound residuals, with impairment of supination and 
pronation, is denied.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


